DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Response to Arguments
Applicant's amendments with respect to 35 USC 112f have been considered and are persuasive. The claims no longer invoke 35 USC 112f.

Applicant's arguments and amendments with respect to 35 USC 102 and 103 have been considered but are not persuasive.
	Applicant's amendments to the independent claims largely, if not fully, relate to the use of a data structure (preferably a look up table as claimed and disclosed), with specifics on how the certain elements are stored and arranged within the data structure. In the non-final rejection, several dependent claims recites subject matter related to the data structure and its elements. Examiner relied upon the Goldman reference in finding 

Claim Objections
Claim 1 is objected to because of the following informalities:
The claim twice recites "a processor", once for the input module and once for the prompt design module. Applicant is requested to clarify if the same or different processors are being recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 12 and 20 are rejected under 35 USC 103 as being unpatentable over US10095228 ("Kuffner") in view of US20170291543 ("Goldman").

Claim 1
Kuffner discloses a system for interacting with a user in a vehicle (abstract), comprising: 
a processing device including an input module having a processor configured to receive measurement data from one or more sensors, the measurement data related to features of the user (claim 1: internal sensor of the autonomous vehicle to characterize an extent of vigilance decrement and readiness presently exhibited by the operator
a prompt design module having a processor configured to, in response to receiving an instruction to output a requested prompt to the user (claim 1: graphical element…to improve the engagement level of the operator), perform: 
determining a user state based on the measurement data (claim 1: compute an engagement level of the operator according to operator state information monitored from at least one internal sensor of the autonomous vehicle to characterize an extent of vigilance decrement and readiness presently exhibited by the operator); 
determining an activity state based on the measurement data and the user state (col. 8 lines 50-63 the engagement level can include sub-components identifying particular aspects of what the operator is presently engaged with, an extent to which the operator is engaged with other devices/tasks, where the operator is most likely to gaze if graphics are rendered within the AR display, whether the operator is actively supervising operation of the vehicle 100 but not ready to manually control the vehicle 100 (e.g., holding an ice cream cone in each hand while watching operation of the vehicle 100), and so on.); 
customizing the requested prompt based on the user state and the activity state to generate a customized prompt (col. 10 lines 45-55 rendering module 240 renders the graphics as a function of how engaged the operator is with the present operation of the vehicle 100, as indicated by the engagement level. Thus, the rendering module 240 functions to dynamically generate content with the AR system 180 according to the engagement level to induce greater vigilance and readiness within the operator and/or to maintain the vigilance/readiness of the operator, col. 12 lines 45-60 eye tracks are informative with respect to whether the operator is actively engaged with the present operating environment of the vehicle. Moreover, the monitoring module 220 can use the cameras 126 to track pupil dilation, rates of eye movements, and further information about the operator. In one embodiment, the gaze and/or eye tracks of the operator can be a sole source of information for the operator state information 260 from which the vigilance module 230 computes the engagement level. In either case, the monitoring module 220 generates the operator state information 260, in one embodiment, on an on-going basis to maintain an up-to-date characterization of the present activities/focus of the operator.); and 
outputting the customized prompt to the user (col. 10 lines 45-55 rendering module 240 renders the graphics as a function of how engaged the operator is with the present operation of the vehicle 100, as indicated by the engagement level. Thus, the rendering module 240 functions to dynamically generate content with the AR system 180 according to the engagement level to induce greater vigilance and readiness within the operator and/or to maintain the vigilance/readiness of the operator).
Kuffner fails to explicitly disclose identifying a base prompt having an initial format based on the requested prompt, the base prompt stored in a data structure, the data structure including a plurality of stored base prompts, each stored base prompt related  configuration of the customized notification to correspond with the circumstance (alert condition and context), whether made dynamically at the vehicle 10, or in advance, and whether made by modifying a base or standard file, are those determined best, or preferred according to a cost-benefit analysis, to catch the attention of the user, communicate the notification message to the user, and/or communicate an urgency of the message, 0185, 0119 Example contexts include, but are far from limited to, ambient noise level and/or type, driver attention, or level or focus (for example, direction) of perception or distraction, road conditions or other environmental or ambient conditions, location (for example, GPS coordinates), driver or passenger age, and a driver or passenger condition.); that the customizing includes customizing the identified base prompt based on the user state and the activity state to generate a customized prompt, wherein customizing includes selecting a stored user state related to the identified base prompt based on the determined user state, selecting a stored activity state related to the selected stored user state, and selecting a stored customized prompt related to the selected stored activity state (0135 configuration of the customized notification to correspond with the circumstance (alert condition and context), whether made dynamically at the vehicle 10, or in advance, and whether made by modifying a base or standard file, are those determined best, or preferred according to a cost-benefit analysis, to catch the attention of the user, communicate the notification message to the user, and/or communicate an urgency of the message, 0185 data structures configured to facilitate the deliberation module 230 determining the appropriate customized sound. As an example, the database can include a look-up table, or other array, matrix, other indexing arrangement, or other relational data structure or arrangement, relating various sets of conditions--such as a condition set including an alert condition and one or more contexts--to a corresponding recommended customized sound file particular to the circumstances. The indexing arrangement can be the models referenced above in connection with the deliberative agent of the deliberation module 230.); and that the outputting includes outputting the stored customized prompt to the user (0135, 0185, 0119). Examiner notes that the amendments made to claim 1 appear to be exclusively related to the mechanics of storing and using the data structure, and how it is arranged relating the inputs (user states and activity states) and outputs (customized prompts). Goldman teaches goes into substantial detail about how the base prompt can be 
	Kuffner and Goldman both disclose systems of customized prompts to a vehicle user based on the user's state and activity. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Kuffner to include the teaching of Goldman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Kuffner and Goldman would have made obvious and resulted in the subject matter of the claimed invention, specifically identifying a base prompt having an initial format based on the requested prompt, the base prompt stored in a data structure, the data structure including a plurality of stored base prompts, each stored base prompt related in the data structure to one or more stored user states and one or more stored activity states, that the customizing includes customizing the identified base prompt based on the user state and the activity state to generate a 

Claim 2
Kuffner discloses wherein the customized prompt is a speech prompt generated by a speech generation module (col. 10 lines 35-41 the rendering module 240, in one embodiment, controls audio within the vehicle 100 to provide alerts, chimes, speech, music and other sounds in combination with rendering the graphical elements.).

Claim 10
Kuffner discloses wherein the prompt design module is configured to further customize the requested prompt based on at least one of an urgency associated with the requested prompt and contextual information related to at least one of an interior of the vehicle and a condition external to the vehicle (claim 1: dynamically render, on the AR display, at least one graphical element that is a visualization based, at least in part, on sensor data about the external environment from at least one external sensor of the autonomous vehicle,).

Claim(s) 11, 12 and 20 
Claim(s) 11, 12 and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2 and 10, respectively, and is/are rejected under the same grounds.

Claims 3-6 and 13-16 are rejected under 35 USC 103 as being unpatentable over Kuffner in view of Goldman, in further view of US20200269848 ("Kang").

Claim 3
Kuffner fails to explicitly disclose wherein each stored activity state is a sub-state of a related user state in the data structure. However, Kuffner does disclose stored user states and activity states (col. 12 lines 30-40 The monitoring module 220 can then format or otherwise provide the collected data in an ordered manner and electronically store the operator state information 260 in the database 250 or the memory 210 for use by the vigilance module 230. In one embodiment, the monitoring module 220 can collect the operator state information from any sensors that are included within the vehicle 100. Thus, the operator state information 260, as previously discussed, can generally include a wide variety of information about the operator., col. 12 lines 42-60 The eye movements, otherwise referred to as eye tracks, of the operator are useful in determining whether the operator is gazing at objects in front of the vehicle 100, within the passenger compartment, and so on. Thus, the eye tracks are informative with respect to whether the operator is actively engaged with the present operating environment of the vehicle. Moreover, the monitoring module 220 can use the cameras 126 to track pupil dilation, rates of eye movements, and further information about the operator. In one embodiment, the gaze and/or eye tracks of the operator can be a sole source of information for the operator state information 260 from which the vigilance module 230 computes the engagement level. In either case, the monitoring module 220 generates the operator state information 260, in one embodiment, on an on-going basis to maintain an up-to-date characterization of the present activities/focus of the operator.). Furthermore, Kang discloses a system of providing customization to a vehicle user based on stored user states and activity states, wherein each stored activity state is a sub-state of a related user state in the data structure (Fig. 4).
	Kuffner and Kang both disclose systems of providing customization to a vehicle user based on stored user states and activity states. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Kuffner to include the teaching of Kang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Claim 4
Kuffner discloses wherein the user state is selected from a plurality of stored user states, and each stored user state of the plurality of stored user states is related to one or more features estimated based on the measurement data (col. 12 lines 30-40 The monitoring module 220 can then format or otherwise provide the collected data in an ordered manner and electronically store the operator state information 260 in the database 250 or the memory 210 for use by the vigilance module 230. In one embodiment, the monitoring module 220 can collect the operator state information from any sensors that are included within the vehicle 100. Thus, the operator state information 260, as previously discussed, can generally include a wide variety of information about the operator.).

Claim 5
Kuffner fails to explicitly disclose wherein each stored user state is related to a plurality of stored activity states, and each stored activity state of the plurality of stored activity states is related to a stored customized prompt. However, Kuffner does disclose stored user states and activity states (col. 12 lines 30-40 The monitoring module 220 can then format or otherwise provide the collected data in an ordered manner and electronically store the operator state information 260 in the database 250 or the memory 210 for use by the vigilance module 230. In one embodiment, the monitoring module 220 can collect the operator state information from any sensors that are included within the vehicle 100. Thus, the operator state information 260, as previously discussed, can generally include a wide variety of information about the operator., col. 12 lines 42-60 The eye movements, otherwise referred to as eye tracks, of the operator are useful in determining whether the operator is gazing at objects in front of the vehicle 100, within the passenger compartment, and so on. Thus, the eye tracks are informative with respect to whether the operator is actively engaged with the present operating environment of the vehicle. Moreover, the monitoring module 220 can use the cameras 126 to track pupil dilation, rates of eye movements, and further information about the operator. In one embodiment, the gaze and/or eye tracks of the operator can be a sole source of information for the operator state information 260 from which the vigilance module 230 computes the engagement level. In either case, the monitoring module 220 generates the operator state information 260, in one embodiment, on an on-going basis to maintain an up-to-date characterization of the present activities/focus of the operator.). Furthermore, Goldman teaches wherein each stored user state is related to a plurality of stored activity states, and each stored activity state of the plurality of stored activity states is related to a stored customized prompt (0135 configuration of the customized notification to correspond with the circumstance (alert condition and context), whether made dynamically at the vehicle 10, or in advance, and whether made by modifying a base or standard file, are those determined best, or preferred according to a cost-benefit analysis, to catch the attention of the user, communicate the notification message to the user, and/or communicate an urgency of the message, 0185 data structures configured to facilitate the deliberation module 230 determining the appropriate customized sound. As an example, the database can include a look-up table, or other array, matrix, other indexing arrangement, or other relational data structure or arrangement, relating various sets of conditions--such as a condition set including an alert condition and one or more contexts--to a corresponding recommended customized sound file particular to the circumstances. The indexing arrangement can be the models referenced above in connection with the deliberative agent of the deliberation module 230., 0119). Examiner notes that a similar rationale applies here as above in the Response to Arguments and the prior art rejection of claim 1 regarding the specific arrangement of the data structure and the included elements.
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 6
Kuffner fails to explicitly disclose wherein the stored activity state is selected from a plurality of stored activity states related to the user state. However, Kuffner does disclose stored user states and activity states (col. 12 lines 30-40 The monitoring module 220 can then format or otherwise provide the collected data in an ordered manner and electronically store the operator state information 260 in the database 250 or the memory 210 for use by the vigilance module 230. In one embodiment, the monitoring module 220 can collect the operator state information from any sensors that are included within the vehicle 100. Thus, the operator state information 260, as previously discussed, can generally include a wide variety of information about the operator., col. 12 lines 42-60 The eye movements, otherwise referred to as eye tracks, of the operator are useful in determining whether the operator is gazing at objects in front of the vehicle 100, within the passenger compartment, and so on. Thus, the eye tracks are informative with respect to whether the operator is actively engaged with the present operating environment of the vehicle. Moreover, the monitoring module 220 can use the cameras 126 to track pupil dilation, rates of eye movements, and further information about the operator. In one embodiment, the gaze and/or eye tracks of the operator can be a sole source of information for the operator state information 260 from which the vigilance module 230 computes the engagement level. In either case, the monitoring module 220 generates the operator state information 260, in one embodiment, on an on-going basis to maintain an up-to-date characterization of the present activities/focus of the operator.). Furthermore, Goldman teaches wherein the stored activity state is selected from a plurality of stored activity states related to the user state (0135 configuration of the customized notification to correspond with the circumstance (alert condition and context), whether made dynamically at the vehicle 10, or in advance, and whether made by modifying a base or standard file, are those determined best, or preferred according to a cost-benefit analysis, to catch the attention of the user, communicate the notification message to the user, and/or communicate an urgency of the message, 0185 data structures configured to facilitate the deliberation module 230 determining the appropriate customized sound. As an example, the database can include a look-up table, or other array, matrix, other indexing arrangement, or other relational data structure or arrangement, relating various sets of conditions--such as a condition set including an alert condition and one or more contexts--to a corresponding recommended customized sound file particular to the circumstances. The indexing arrangement can be the models referenced above in connection with the deliberative agent of the deliberation module 230., 0119). Examiner notes that a similar rationale applies here as above in the Response to Arguments and the prior art rejection of claim 1 regarding the specific arrangement of the data structure and the included elements.
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 13-16
Claim(s) 13-16 recite(s) subject matter similar to that/those of claim(s) 3-6, respectively, and is/are rejected under the same grounds.

Claims 7-9 and 17-19 are rejected under 35 USC 103 as being unpatentable over Kuffner in view of Goldman and Kang, in further view of US20160109701 ("Goldman2").

Claim 7
Kuffner fails to disclose wherein the user is one of a plurality of users, and the plurality of stored user states, the one or more stored activity states and the stored customized prompt are stored in a data structure specific to the user. However, Kuffner does disclose user states, activity states, and customized prompts (abstract, col. 12 lines 30-40). Furthermore, Goldman2 teaches wherein the user is one of a plurality of users, and the plurality of stored user states, the one or more stored activity states and the stored customized prompt are stored in a data structure specific to the user (0046 the repository 70 aggregates data across multiple users. Aggregated data can be derived from a community of users whose behaviors are being monitored by the system 100 and may be stored within the repository 70. Having a community of users allows the repository 70 to be constantly updated with the aggregated queries, which can be communicated to the controller 200 via the signal 125. The queries stored to the repository 70 can be used to provide personalized services and recommendations based on large data logged from multiple users.).
	Kuffner and Goldman2 both disclose systems of customized prompts to a vehicle user based on the user's state and activity. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Kuffner to include the teaching of Goldman2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Kuffner and Goldman2 would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the user is one of a plurality of users, and the plurality of stored user states, the one or more stored activity states and the stored customized prompt are stored in a data structure specific to the user.

Claim 8
Kuffner fails to disclose wherein the data structure is a look-up table. However, Kuffner does disclose a database for storing user state information (col. 6 lines 60-65 database). Furthermore, Goldman teaches the use of a look-up table (0185 data structures configured to facilitate the deliberation module 230 determining the appropriate customized sound. As an example, the database can include a look-up table, or other array, matrix, other indexing arrangement, or other relational data structure or arrangement, relating various sets of conditions--such as a condition set including an alert condition and one or more contexts--to a corresponding recommended customized sound file particular to the circumstances. The indexing arrangement can be the models referenced above in connection with the deliberative agent of the deliberation module 230).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 9
Kuffner fails to explicitly disclose wherein the stored customized prompt based on a preference of the user. However, Kuffner does disclose customized prompts (abstract). Furthermore, Goldman teaches wherein the stored customized prompt based on a preference of the user (0177 The next time a similar situation arises, the system can, based on the learning and corresponding stored association between the prior relationship (alert condition, context, notification, and result), or based on a new relationship created by the learning agent (same alert condition, same context, adjusted notification (such as a louder notification)), provide the adjusted notification. The process can be repeated in connection with the same input, and in other situations, thereby personalizing the system to the user(s)--user sensitivities, abilities, proclivities, reaction time, attention tendencies, and preferences, communicated expressly to or, or inferred by, the learning agent).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 17-19
Claim(s) 17-19 recite(s) subject matter similar to that/those of claim(s) 7-9, respectively, and is/are rejected under the same grounds.

Conclusion
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663